EXHIBIT Consolidated Income (unaudited) (millions of dollars except number of shares and Three months ended September 30 Nine months ended September 30 per share amounts) 2009 2008 2009 2008 Revenues 2,253 2,137 6,760 6,287 Operating and Other Expenses/(Income) Plant operating costs and other 879 750 2,544 2,181 Commodity purchases resold 371 324 1,100 1,053 Other income (5 ) (1 ) (20 ) (38 ) Calpine bankruptcy settlements - - - (279 ) Writedown of Broadwater LNG project costs - - - 41 1,245 1,073 3,624 2,958 1,008 1,064 3,136 3,329 Depreciation and amortization 343 318 1,034 943 665 746 2,102 2,386 Financial Charges/(Income) Interest expense 216 213 770 617 Financial charges of joint ventures 17 18 47 51 Interest income and other (43 ) (22 ) (99 ) (58 ) 190 209 718 610 Income before Income Taxes and Non-Controlling Interests 475 537 1,384 1,776 Income Taxes Current 14 127 103 479 Future 93 2 217 28 107 129 320 507 Non-Controlling Interests Preferred share dividends of subsidiary 6 6 17 17 Non-controlling interest in PipeLines LP 19 12 51 46 Non-controlling interest in Portland (2 ) - 3 43 23 18 71 106 Net Income 345 390 993 1,163 Net Income Per Common Share - Basic and Diluted $0.50 $0.67 $1.55 $2.07 Average Common Shares Outstanding – Basic(millions) 681 579 641 560 Average Common Shares Outstanding – Diluted(millions) 682 581 642 562 See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 - TRANSCANADA [34 Consolidated Cash Flows Three months ended September 30 Nine months ended September 30 (unaudited)(millions of dollars) 2009 2008 2009 2008 Cash Generated From Operations Net income 345 390 993 1,163 Depreciation and amortization 343 318 1,034 943 Future income taxes 93 2 217 28 Non-controlling interests 23 18 71 106 Employee future benefits funding (in excess of)/lower than expense (22 ) 10 (79 ) 23 Writedown of Broadwater LNG project costs - - - 41 Other (10 ) (27 ) (6 ) 5 772 711 2,230 2,309 (Increase)/decrease in operating working capital (31 ) 114 362 16 Net cash provided by operations 741 825 2,592 2,325 Investing Activities Capital expenditures (1,557 ) (806 ) (3,943 ) (1,899 ) Acquisitions, net of cash acquired (653 ) (3,054 ) (902 ) (3,058 ) Disposition of assets, net of current income taxes - 21 - 21 Deferred amounts and other (190 ) 58 (529 ) 157 Net cash used in investing activities (2,400 ) (3,781 ) (5,374 ) (4,779 ) Financing Activities Dividends on common shares (186 ) (143 ) (535 ) (410 ) Distributions paid to non-controlling interests (25 ) (24 ) (76 ) (110 ) Notes payable issued/(repaid), net 77 (258 ) (607 ) 466 Long-term debt issued, net of issue costs 207 2,085 3,267 2,197 Reduction of long-term debt (9 ) (15 ) (509 ) (788 ) Long-term debt of joint ventures issued 93 123 201 157 Reduction of long-term debt of joint ventures (52 ) (44 ) (108 ) (101 ) Preferred shares issued, net of issue costs 539 - 539 - Common shares issued, net of issue costs 2 6 1,805 1,252 Net cash provided by financing activities 646 1,730 3,977 2,663 Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents (63 ) 19 (97 ) 39 (Decrease)/Increase in Cash and Cash Equivalents (1,076 ) (1,207 ) 1,098 248 Cash and Cash Equivalents Beginning of period 3,482 1,959 1,308 504 Cash and Cash Equivalents End of period 2,406 752 2,406 752 Supplementary Cash Flow Information Income taxes (refunded)/paid (63 ) 106 50 418 Interest paid 297 177 834 658 See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 - TRANSCANADA [35 Consolidated Balance Sheet September 30, December 31, (unaudited)(millions of dollars) 2009 2008 ASSETS Current Assets Cash and cash equivalents 2,406 1,308 Accounts receivable 834 1,280 Inventories 491 489 Other 505 523 4,236 3,600 Plant, Property and Equipment 32,289 29,189 Goodwill 3,855 4,397 Regulatory Assets 1,644 201 Other Assets 2,132 2,027 44,156 39,414 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Notes payable 1,324 1,702 Accounts payable 2,350 1,876 Accrued interest 342 359 Current portion of long-term debt 678 786 Current portion of long-term debt of joint ventures 235 207 4,929 4,930 Regulatory Liabilities 430 551 Deferred Amounts 723 1,168 Future Income Taxes 2,784 1,223 Long-Term Debt 16,730 15,368 Long-Term Debt of Joint Ventures 855 869 Junior Subordinated Notes 1,061 1,213 27,512 25,322 Non-Controlling Interests Non-controlling interest in PipeLines LP 561 721 Preferred shares of subsidiary 389 389 Non-controlling interest in Portland 77 84 1,027 1,194 Shareholders’ Equity 15,617 12,898 44,156 39,414 See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 - TRANSCANADA [36 Consolidated Comprehensive Income Three months ended September 30 Nine months ended September 30 (unaudited)(millions of dollars) 2009 2008 2009 2008 Net Income 345 390 993 1,163 Other Comprehensive (Loss)/Income, Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) (230 ) 107 (381 ) 146 Change in gains and losses on hedges of investments in foreign operations(2) 113 (79 ) 209 (103 ) Change in gains and losses on derivative instruments designated as cash flow hedges(3) 16 7 80 40 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) (1 ) (6 ) (6 ) (24 ) Other Comprehensive (Loss)/Income (102 ) 29 (98 ) 59 Comprehensive Income 243 419 895 1,222 (1) Net of income tax expense of $68 million and $68 million for the three and nine months ended September 30, 2009, respectively (2008 – recovery of $23 million and $43 million, respectively). (2) Net of income tax expense of $50 million and $102 million for the three and nine months ended September 30, 2009, respectively (2008 – recovery of $36 million and $50 million, respectively). (3) Net of income tax expense of $4 million and $20 million for the three and nine months ended September 30, 2009, respectively (2008 – $25 million recovery and $24 million expense, respectively). (4) Net of income tax expense of $4 million and $4 million for the three and nine months ended September 30, 2009, respectively (2008 – recovery of $9 million and $20 million, respectively). See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 - TRANSCANADA [37 Consolidated Accumulated Other Comprehensive Income Currency Cash Flow Translation Hedges and (unaudited)(millions of dollars) Adjustments Other Total Balance at December 31, 2008 (379 ) (93 ) (472 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) (381 ) - (381 ) Change in gains and losses on hedges of investments in foreign operations(2) 209 - 209 Change in gains and losses on derivative instruments designated as cash flow hedges(3) - 80 80 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4)(5) - (6 ) (6 ) Balance at September 30, 2009 (551 ) (19 ) (570 ) Balance at December 31, 2007 (361 ) (12 ) (373 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) 146 - 146 Change in gains and losses on hedges of investments in foreign operations(2) (103 ) - (103 ) Change in gains and losses on derivative instruments designated as cash flow hedges(3) - 40 40 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) - (24 ) (24 ) Balance at September 30, 2008 (318 ) 4 (314 ) (1) Net of income tax expense of $68 million for the nine months ended September 30, 2009 (2008 - $43 million recovery). (2) Net of income tax expense of $102 million for the nine months ended September 30, 2009 (2008 - $50 million recovery). (3) Net of income tax expense of $20 million for the nine months ended September 30, 2009 (2008 - $24 million expense). (4) Net of income tax expense of $4 million for the nine months ended September 30, 2009 (2008 - $20 million recovery). (5) The amount of gains related to cash flow hedges reported in Accumulated Other Comprehensive Income that is expected to be reclassified to Net Income in the next 12 months is estimated to be $30 million ($25 million, net of tax). These estimates assume constant commodity prices, interest rates and foreign exchange rates over time, however, the amounts reclassified will vary based on the actual value of these factors at the date of settlement. See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 - TRANSCANADA [38 Consolidated Shareholders’ Equity Nine months ended September 30 (unaudited)(millions of dollars) 2009 2008 Common Shares Balance at beginning of period 9,264 6,662 Proceeds from shares issued under public offering, net of issue costs 1,792 1,235 Shares issued under dividend reinvestment plan 182 177 Proceeds from shares issued on exercise of stock options 13 17 Balance at end of period 11,251 8,091 Preferred Shares Balance at beginning of period - - Proceeds from shares issued under public offering, net of issue costs 539 - Balance at end of period 539 - Contributed Surplus Balance at beginning of period 279 276 Increased ownership in PipeLines LP (Note 8) 49 - Issuance of stock options 3 2 Balance at end of period 331 278 Retained Earnings Balance at beginning of period 3,827 3,220 Net income 993 1,163 Common share dividends (754 ) (612 ) Balance at end of period 4,066 3,771 Accumulated Other Comprehensive Income Balance at beginning of period (472 ) (373 ) Other comprehensive income (98 ) 59 Balance at end of period (570 ) (314 ) 3,496 3,457 Total Shareholders’ Equity 15,617 11,826 See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 - TRANSCANADA [39 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada Corporation (TransCanada or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TransCanada's annual audited Consolidated Financial Statements for the year ended December 31, 2008, except as described in Note 2.
